 1   MCGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH STACHEL
 3   Regional Chief Counsel, Region IX
 4   Social Security Administration
     PATRICK SNYDER,
 5
     Special Assistant United States Attorney
 6            160 Spear Street, Suite 800
 7            San Francisco, California 94105
              Telephone: (415) 977-8927
 8            Facsimile: (415) 744-0134
 9   Attorneys for Defendant
10                         UNITED STATES DISTRICT COURT
11                        EASTERN DISTRICT OF CALIFORNIA
12
     JAMES CANTRELL,                           ) No. 2:19-cv-00770-DMC
13                                             )
           Plaintiff,                          )
14                                             ) ORDER TO EXTEND TIME
           v.                                  )
15                                             )
     ANDREW SAUL,                              )
16
     Commissioner of Social Security,          )
                                               )
17                                             )
           Defendant.                          )
18                                             )
                                               )
19                                             )
20
           Parties hereby file this Stipulation for an extension of 30 days for Defendant
21
     to respond to Plaintiff’s Motion for Summary Judgment, making the Defendant’s
22
     response due to be filed on January 6, 2020, with all other deadlines extended
23
     according to the case management order.
24
25
           Defendant requests this extension due to an unusually high workload. Since

26
     October 23, 2019, Defendant has completed filings on the merits of ten district

27   court matters, as well work as lead in the office’s Privacy and Disclosure practice.

28   This is defendant’s first extension request.
                                      Respectfully submitted,



                                               -1-
 1        Dated: November 25, 2019              MCGREGOR W. SCOTT
 2                                              United States Attorney
                                                DEBORAH STACHEL
 3                                              Regional Chief Counsel, Region IX
 4                                              Social Security Administration
 5
 6                                     BY:      /s/ Patrick Snyder
                                                PATRICK SNYDER
 7                                              Special Assistant U.S. Attorney
 8                                              Attorneys for Defendant
 9        Dated: November 26, 2019
10                                     BY: /s/ Meghan O. Lambert
                                           MEGHAN O. LAMBERT (as
11
                                           authorized by email on 11.26.19)
12                                         Attorneys for Plaintiff
13
14                                    ORDER
15        Good cause appearing, pursuant to stipulation, IT IS SO ORDERED.
16
17   Dated: December 3, 2019
18
19                                             ____________________________________
                                               DENNIS M. COTA
20                                             UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28




                                         -2-
